Exhibit 10.1

CMGI

FY 2007 Executive Management Incentive Plan

 

1. Purpose

The objective of the FY 2007 Executive Management Incentive Plan (“2007 EMIP
Plan” or “Plan”) is to recognize and reward the achievement of financial,
business and management goals that are essential to the success of CMGI, Inc.
and its subsidiaries (the “Company” or “CMGI”).

 

2. Period of Effectiveness

This Plan relates to the 2007 fiscal year, August 1, 2006 to July 31, 2007.

 

3. Eligibility

Certain executive employees of CMGI and its subsidiaries, as determined by the
Human Resources and Compensation Committee of the Board of Directors of CMGI
(the “Committee”), are eligible for participation in the 2007 EMIP Plan. (Each
such designated person is called a “Participant” in this Plan.)

CMGI will issue all Participants a notice of their eligibility and their
individual Plan components by providing a document in the form of Appendix B to
each eligible Participant. Other eligibility requirements are listed in
Section 9 below.

 

4. Target Payout

Participants will be assigned a target payout for the 2007 EMIP Plan, expressed
as a percentage of base salary. This percentage (the “Target Payout”) represents
the potential dollar award that will be earned at full achievement of goals for
all Plan components. The Target Payout will vary according to the Participant’s
position. Actual payout will vary based on individual performance and Company
performance, as set forth below.

 

5. Plan Components and Targets

The Plan payout will be measured based upon achievement against “NGOI” (regional
and/or corporate, depending on the Participant’s role) and Individual
Performance, as further described below. A percentage of each Participant’s
Target Payout will be allocated to each of the relevant components for that
Participant.

 

  A. Non-GAAP Operating Income (Loss) (“NGOI”)

Non-GAAP Operating Income (Loss) (“NGOI”) is defined as Operating Income (Loss)
of CMGI, Inc., excluding depreciation, amortization of intangibles, stock based
compensation, long-lived asset impairment and restructuring charges, and
exclusive of the effects of @Ventures operations.



--------------------------------------------------------------------------------

Each Participant’s target payout will include a component based on corporate
NGOI targets. Some Participants will also have a component based on a regional
NGOI target. Each Participant will be informed of the relevant “Base Target” for
corporate NGOI and, if applicable, for regional NGOI for the Participant’s
region. For corporate NGOI, an “Over-Achievement Target” will also be
established

 

  B. Individual Performance

Each Participant’s target payout will include a component based on achievement
of individual goals and objectives. In order to be eligible for the individual
performance component, all Participants must have clearly documented individual
goals and objectives established in conjunction with and approved by the Chief
Executive Officer (and in the case of the Chief Executive Officer, by the
Committee). Achievement of these goals and objectives will be assessed by the
Chief Executive Officer following the close of the fiscal year.

 

6. Gates

If CMGI does not achieve the Base Target for corporate NGOI, no payments
whatsoever will be made under this Plan, whether for NGOI achievement (corporate
or regional) or for individual performance.

No payout will be made without approval from the Committee.

 

7. Calculation of Achievement and Overachievement Adjustments

 

  A. Corporate NGOI

In the event that the relevant Base Target for corporate NGOI is achieved, each
Participant would be eligible to receive full payment of the corporate NGOI
component of his or her Target Payout. If the corporate NGOI exceeds the Base
Target, the total payout made to the Participant for corporate NGOI will be
based on a pro rata sliding scale running between 100% and 200% based on the
spread between the Base Target and the Overachievement Target.

 

  B. Regional NGOI

If the relevant Base Target for regional NGOI is achieved, that Participant
would be eligible to receive full payment of the regional NGOI component (if
any) of his or her Target Payout. There is also a possibility to be paid greater
than 100% of the portion of the Target Payout allocated to regional NGOI
achievement, in the event of regional NGOI results in excess of the Base Target.
Any overachievement payment for regional NGOI will be based entirely on the
Committee’s discretion.

 

Page 2



--------------------------------------------------------------------------------

  C. Individual Performance

For the individual performance metric, the Chief Executive Officer (and in the
case of the Chief Executive Officer, the Committee) will assess each
Participant’s performance against pre-established goals and assign a percentage
achievement for the Individual Performance Component. In the event the Company
realizes overachievement with regard to corporate NGOI, the actual payment made
with respect to individual performance will be increased proportionally to the
amount of overachievement paid with respect to corporate NGOI.

 

8. Payout Calculations

 

  A. Each Participant’s EMIP payout percentage will be determined following the
end of the 2007 fiscal year based upon achievement of the relevant targets
applicable to the Participant. Once the percentage of total salary due to the
Participant is determined, the actual amount paid will be based on that
percentage of the employee’s annual salary rate as of April 30, 2007. If the
employee was not eligible for EMIP for the full fiscal year, the payout will be
pro-rated for the number of full months the employee was eligible in FY 2007.

 

  B. Results exceeding the maximum will be eligible for additional payouts at
the discretion of the Board.

 

  C. The payments will be made in accordance with the Company’s normal payroll
practices.

 

9. Specific Eligibility Requirements

 

  A. To be eligible for any payment under the Plan, a Participant must be an
active executive of CMGI or one of its subsidiaries (subject to Section 9B
below) on the date actual Plan payments are made.

 

  B. Only those employees who become eligible prior to April 30, 2007 will
participate in the Plan.

 

  C. Employees who transfer into or out of an eligible position during the year
and who are still employed as of the payment date, will be considered for a pro
rata award under this Plan.

 

10. Administration of Plan; Miscellaneous Matters

 

  A. Payment on any particular occasion of any bonus amount in accordance with
this Plan shall not create the presumption that any further bonus amount will be
paid to the Participant thereafter under this Plan or otherwise.

 

  B. Participants who live and work in a non-United States location will have
their Plan payout calculations performed (i.e., comparisons against metrics will
be local currency denominated) and payouts issued in their local currency,
unless a specific ex-patriate or other employment agreement specifically
provides otherwise.

 

Page 3



--------------------------------------------------------------------------------

  C. The adoption of this Plan shall not be deemed to give any employee the
right to be retained in the employ of CMGI or its subsidiaries or to interfere
with the right of the Company to dismiss any employee at any time, for any
reason not prohibited by law nor shall it be deemed to give the Company the
right to require any employee to remain in its employ.

 

  D. Payments under this Plan are not to be considered for any purpose as part
of the Participant’s base salary or wages.

 

  E. The financial targets assigned and recognized as goals on any of the
performance factors may be removed, revised or otherwise modified by the
Committee at any time for any reason or for no reason.

 

  F. The Committee’s interpretation of the plan is final and in the sole and
absolute discretion of the Committee. The Committee reserves the right to make
final and binding decisions regarding the amount of incentive, if any, to be
paid to any Participant. The Committee also reserves the right to amend,
terminate and modify this plan at any time in its sole discretion with or
without notice. Each Participant, by signing a Certificate of Acknowledgment,
specifically acknowledges this right.

 

  G. No Participant or third party acting on behalf of or through a Participant
shall have any power or right to transfer, assign, anticipate, hypothecate,
mortgage, commute, modify or otherwise encumber in advance any amounts that may
be payable hereunder, nor shall any of said amounts be subject to seizure for
payment of debt, judgments, alimony or separate maintenance owed by a
Participant, or be transferable by operation of law in the event of a
bankruptcy, or otherwise.

 

  H. This Plan is administered by, and all decisions regarding any payments
hereunder shall be made from, CMGI, Inc. regardless of whether a Participant is
employed by CMGI or one of its subsidiaries.

 

  I. If any term or condition of this plan is found to be in non-conformance
with a given state or federal or other law, that term or condition will be
non-enforceable but will not negate other terms and conditions of the plan.

 

  J. The Plan shall be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts.

 

Page 4



--------------------------------------------------------------------------------

Appendix A

Certificate of Acknowledgement

I,                                              , hereby certify that I have
read the CMGI FY 2007 Executive Management Incentive Plan. I understand and
agree with the terms of the Plan and agree to be bound thereby.

 

 

Participant Signature

  

 

Date

 

Printed Name

  

 

Witness Signature

  

 

Printed Name

  

 

Page 5



--------------------------------------------------------------------------------

Appendix B

FY 2007 Executive Management Incentive Plan

Participant Information Form

Participant Name:                                         
                                                                     

Job Title:                                              

Target Bonus Percentage:                                              

The Target Payout is allocated as follows:

Corporate NGOI Achievement:                     %

Regional NGOI Achievement:                     %

Individual Performance:                     %

The relevant NGOI Targets for Participant are as follows:

Corporate NGOI

Base Achievement Target: $                    

Over-Achievement Target: $                    

Regional NGOI (if applicable)

Region:                     

Base Achievement Target: $                    

 

Page 6